The opinion of the Court was by
Emery J.
The propriety of the Judge’s instruction to the jury in the present case, it is said, is to be determined by the construction which should be given to the deeds which are made part of the case.
We must understand by the verdict that Abraham Jones, at the time of his death, was seized of the land afterward conveyed by Polly Jones, adm’x of his estate, to Abel Walker, and that the defendant offered no evidence of title.
Though there may be a want of accuracy, or indeed a repugnance in some parts of the language of a deed, we must gather the intention of the parties from the whole descriptive language used. Keith v. Reynolds, 3 Greenl. 393. On the 14th day of October, 1809, Abraham Jones, for $150, conveyed to Benjamin Jones, on condition that said Benjamin is not to sell or *428convey the premises or any part thereof to any person or persons during the natural life of said Abraham, “ a tract of land in Camden, beginning at the southesterly corner of lot No. 8 in Fales’ survey of Camden, and running easterly by land of Josiah Gregory to the largest brook, thence upon an angle right across said lot till it makes fifteen acres upon the southesterly corner of said lot No. 8.”
On the 5th of September, 1815, said Abraham Jones, in consideration of a bond signed by Oliver C. Jones and Abraham Jones, Jr. conditioned for the support of himself and his wife, Mary Jones, during the life of each of them, and ten dollars paid by his said sons Oliver C. Jones and Abraham Jones, Jr. quitclaimed to them, their heirs and assigns, “ a certain lot of land lying in Camden, excepting therefrom six acres and twenty rods of land deeded to Mr. McLoon and now in possession of James Paul, and fifteen acres deeded to my son, Benjamin Jones, said lot of land, being the farm on which I now live.” “ Also one other lot of land lying in Camden, aforesaid being lot Noi 9, in the first division of land in said Camden, and the same lot of land which I purchased of James Paul in February last, subject to and reserving the right which said Paul has of redeeming said lot numbered nine, according to the verbal agreement made between me and the said Paul at the time I purchased the same of him.”
On the first day of January, 1818, Benjamin Jones re-conveyed to Abraham Jones the fifteen acres which had been conveyed to said Benjamin on the 14th of October, 1809. On the 19th of October, 1818, said Abraham, senior, conveyed to said Abraham, Jr. the same fifteen acres, in fee. But his said son, Abraham, Jr. in the lifetime of his father Abraham, died without issue. By that event, the father became entitled to all the estate which belonged to Abraham, Jr. and was tenant in common with Oliver C. Jones of the estate conveyed to him and Abraham, Jr. on the 5th of September, 1815, and sole owner of the 15 acres which had been excepted from the conveyance to the two sons in the deed of the fifil of September, 1815.
*429After old Abraham’s death, his wife, by a warrant from the Judge of Probate, dated June 8, 1825, had her dower in her husband’s estate set off to her by thee discreet and disinterested freeholders on the tenth of November, 1825. These commissioners after dividing property holden in common with Oliver C. Jones, a part of lot No 8, viz. about 85 acres thereof, and setting off to him a piece of land on the northesterly side of the road and on the northeasterly side of said lot, 18 rods in width, and from said road to the northesterly end of said lot, and setting off to said Jones on the northesterly side of said road, and on the northeasterly side of said lot a piece of land, with a house thereon, 23 rods in width, and to run from said road to the shore, and from the remaining part of said tract of land, set off to the said Polly Jones, the widow named in the commission, one equal third part of the same in value, which said third part is described as follows: beginning at a stake and stones on the southeasterly side of the county road at land of David Clough, thence southeasterly by said Clough’s land 100 rods to a stake and stones, thence northeasterly 15 rods to a stake and stones, thence northesterly in a line parallel with the line first mentioned about 105 rods to a stake and stones at the road aforesaid, thence southesterly by said road to the bounds first mentioned, and containing nine and one half acres, which said acres were considered by the commissioners to be one equal third part in value of all the real estate shown to them of said Abraham Jones deceased and subject to dower.
This assignment of dower was allowed and accepted by the Judge of probate, at a court of probate on the eighteenth of January, 1826.
The said Polly Jones, Adm’x, afterward having obtained license to sell and convey the real estate of said deceased Abraham Jones, to the amount of two hundred and sixteen dollars, on the 22d day of December, 1827, sold and conveyed to Abel Walker, for one hundred and ninety-one dollars, he being the highest bidder therefor, the estate “ being one half of the farm formerly conveyed by said deceased to Abraham *430Jones and Oliver C. Jones; the half hereby conveyed is bounded on the west by land of David Clough, by land of the heirs of said Oliver on the east, and southerly by the sea shore, reserving the widow’s dower.”
These recitals present the situation of the parties, .and of the property in controversy. And from the whole, we may justly deduce the conclusion that the tract in question was sold to Walker, from whom it is understood that the plaintiff derives his title.
It is objected, that the deed of the administratrix is void for uncertainty in its boundaries. There might possibly be somó ground for this objection, if the boundaries of the farm were incapable of being ascertained. We are not apprised that difficulties are pretended on that subject. If so, it is very clear that the half of it is equally susceptible of being found. And by the terms of the deed to Walker, we are satisfied, that according to the cases, Cate v. Thayer, 3 Greenl. 71, Keith v. Reynolds, 3 Greenl. 393, Willard & al. v. Moulton, 4 Greenl. 14, Child & ux. v. Ficket, 4 Greenl. 471, and Drinkwater v. Sawyer, 7 Greenl. 366, we cannot decide otherwise than that, by the deeds and proofs, the plaintiff has established a title in himself to the premises demanded.

Judgment must therefore he entered on the verdict.